Case 1:17-cv-05833-DLC Document 364-1 Filed 02/18/21 Page 1 of 4




                        EXHIBIT 1
        Case 1:17-cv-05833-DLC Document 364-1 Filed 02/18/21 Page 2 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
                                                      :
NORMA KNOPF and MICHAEL KNOPF, :                           Case No. 17 Civ. 5833 (DLC) (SN)
                                                      :
                                    Plaintiffs,       :
                                                      :
                  - against -                         :
                                                      : RULE 68 OFFER OF JUDGMENT BY
FRANK M. ESPOSITO,                                    : DEFENDANTS DORSEY & WHITNEY LLP
DORSEY & WHITNEY, LLP,                                : AND NATHANIEL H. AKERMAN
NATHANIEL H. AKERMAN,                                 :
EDWARD S. FELDMAN and                                 :
MICHAEL HAYDEN SANFORD                                :
                                                      :
                                    Defendants. :
                                                      :
------------------------------------------------------x
TO: Plaintiffs and their Counsel of Record

        Pursuant to Federal Rule of Civil Procedure 68, Defendants Dorsey & Whitney LLP and

 Nathaniel H. Akerman hereby offer to allow judgment to be entered against them in this action:

       1.      For all damages sought by Plaintiffs in this action against Dorsey & Whitney LLP

and Nathaniel H. Akerman, jointly and severally, a payment in the total amount of two hundred

fifty thousand dollars ($250,000.00), with interest, costs including attorneys’ fees, and

disbursements to be determined after acceptance of this offer.

       2.      This offer of judgment is made for the purposes specified in Federal Rule of Civil

Procedure 68. It is not admissible in evidence except in a proceeding to determine interest, costs

including attorneys’ fees, and disbursements. This offer of judgment is intended to resolve,

finally and fully, all of Plaintiffs’ claims against Defendants Dorsey & Whitney LLP and

Nathaniel H. Akerman in this action, and shall not be construed as an admission either that

Defendant Dorsey & Whitney LLP or Nathaniel H. Akerman is liable in this action or that

Plaintiffs have suffered any damages.
        Case 1:17-cv-05833-DLC Document 364-1 Filed 02/18/21 Page 3 of 4




        3.        By accepting this offer of judgment, Plaintiffs agree that the final disposition of

this action is a condition of this offer of judgment.

        4.        Acceptance of this offer of judgment must be made by service of written notice of

acceptance within fourteen days after service of this offer of judgment. Such written notice must

accept the offer as stated, without qualification or variation. This offer of judgment shall be

deemed withdrawn unless accepted within fourteen days after service of this offer.

        5.        If this offer is not accepted and the judgment obtained by Plaintiffs is not more

favorable than the offer, Plaintiffs shall pay the costs, including reasonable attorneys’ fees,

incurred after the making of this offer.

        6.        By making this offer of judgment, Defendants Dorsey & Whitney LLP and

Nathaniel H. Akerman do not waive, and expressly preserve, all claims and/or defenses available

in this action.




Dated: February 4, 2021                                 Respectfully submitted,


                                                        /s/ Nathaniel H. Akerman
                                                        Nathaniel H. Akerman
                                                        DORSEY & WHITNEY LLP
                                                        51 West 52nd Street
                                                        New York, NY 10019
                                                        Telephone: (212) 415-9217
                                                        Facsimile: (212) 953-7201
                                                        Email: akerman.nick@dorsey.com




                                                    2
        Case 1:17-cv-05833-DLC Document 364-1 Filed 02/18/21 Page 4 of 4




       I HERBY CERTIFY that on February 4, 2021, a true and correct copy of the foregoing
was furnished by email to:

Attorneys for Plaintiffs:

Eric W. Berry, Esq.
BERRY LAW PLLC
745 Fifth Avenue, 5th Floor
New York, NY 10151
P: (212) 355-0777
berrylawpllc@gmail.com

Gary Greenberg
666 Third Avenue, 10th Floor
New York, NY 10017
P: (212) 765-5770
gg@ggreenberglaw.com

                                      /s/ Nathaniel H. Akerman
                                      Nathaniel H. Akerman




                                           3
